EXHIBIT 99.2 Hydrogenics Corporation First Quarter 2015 Management’s Discussion and Analysis Hydrogenics Corporation The following Management’s Discussion and Analysis (“MD&A”) of Hydrogenics Corporation (“Hydrogenics” or the “Company”) should be read in conjunction with the Company’s Interim Consolidated Financial Statements and related notes for three months ended March 31, 2015 and the Audited Consolidated Financial Statements and related notes for the year ended December 31, 2014.The Company prepares its consolidated financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). The Company uses certain non-IFRS financial performance measures in this MD&A.For a detailed reconciliation of each of the non-IFRS measures used in this MD&A, please see the discussion under “Non-IFRS Measures” below. In this MD&A, all currency amounts (except per unit amounts) are in thousands and, unless otherwise stated, they are in thousands of United States dollars (“US Dollars”).The information presented in this MD&A is as of May 5, 2015, unless otherwise stated. Additional information about Hydrogenics, including our 2014 Audited Consolidated Financial Statements and our Annual Report on Form 40-F, which is filed in Canada as our annual information form, is available on our website at www.hydrogenics.com, on the SEDAR website at www.sedar.com, and on the EDGAR filers section of the U.S. Securities and Exchange Commission website at www.sec.gov. This document contains forward-looking statements, which are qualified by reference to, and should be read together with the “Forward-looking Statements” cautionary notice on page 22 of this MD&A. “Hydrogenics” or the “Company” or the words “our,”“us” or “we” refer to Hydrogenics Corporation and its subsidiaries. First Quarter 2015 Management’s Discussion and Analysis Page 2 Hydrogenics Corporation Management’s Discussion and Analysis Table of Contents Section Description Page 1 Overall Performance 4 2 Operating Results 6 3 Financial Condition 9 4 Summary of Quarterly Results 10 5 Outlook 10 6 Liquidity 11 7 Capital Resources 14 8 Off Balance Sheet Arrangements 14 9 Related Party Transactions 15 10 Critical Accounting Estimates 15 11 Changes in Accounting Policies and Recent Accounting Pronouncements 15 12 Disclosure Controls 15 13 Internal Control Over Financial Reporting 16 14 Reconciliation of Non-IFRS Measures 17 15 Risk Factors 19 16 Outstanding Share Data 21 17 Forward-looking Statements 21 First Quarter 2015 Management’s Discussion and Analysis Page 3 Hydrogenics Corporation 1 Overall Performance Selected Financial information Three months ended March 31, 2015 vs % Favourable (Unfavourable) OnSite Generation %) Power Systems % Total Revenue (7 %) Gross profit %) Gross Margin % 15
